           Case 1:21-mj-00016-HBB Document 9 Filed 01/27/21 Page 1 of 3 PageID #: 56



Kelly Lovell

From:                              Damon Beckley <workplaceergonomics@gmail.com>
Sent:                              Wednesday, January 27, 2021 9:04 AM
To:                                Kelly Lovell
Subject:                           CHANGE of PLEA                                      FI L E D
                                                                                    JAMES J. VILT, CLERK .
CAUTION - EXTERNAL:
                                                                                             JAN 27 2021
                                                                                      U.S. DISTRICT COURT
CHANGE of PLEA                                                                       WEST'N. DIST. KENTUCKY
United States of America
          V
Damon Michael Beckley
Case No. 1:21MJ-16-hbb

Comes now Damon M. Beckley of Cub Run, Kentucky, to make the following notifications to the court;

1) He will apear Pro Se
2) Is changing his plea from Not guilty to Nolo Contendere

He respectfully asks the court to consider the following on his behalf;

a) That since these two misdemeanors are in nature first offences and as his pleading no contest can spare the public
additional time lost on his poor behavior choices, that the court consider probation in lieu of any potential incarceration
time sentenced

b) That if any restitution be ordered he be allowed to make good on that through community service. (He is a 34 year
veteran of the construction field, very skilled, knowledgeable, and capable: Specializing in both residential and
commercial remodeling and job management)

c) His letter of apology be sent to Former Vice President Mike Pence for wrongfully implicating him as being part of the
cause of the rioting on January 6th and also apologizing for his disorderly conduct on ca·pitol grounds

d) The electronics confiscated by the FBI on January 16th, 2021 be returned. None have anything to do with any crimes;
his phone has all of his business contact and his laptop has his business contracts, also his 9 year old's tablet (which was
a Christmas gift to him in 2020) be returned as he does all of his home schooling work on it

(considerations con't)

e) That his travel restrictions be lifted due to the fact that he is seeking business investment dollars from persons in
many states and the nature of these dealings cannot be done over the internet. There are intellectual property theft
concerns with his company's proprietary software so all meetings regarding such can only be made on an in-person
basis. He also has construction, materials and personal items in Indiana that are in public storage. He has civil suits
against other individuals in that state as well that are pending

f) That his 1st Amendment right be restored as he and his family have received many threats online, some severe. His
family and group are being painted online by several in the media as white supremacists, part of hate groups, etc. (All
which couldn't be further from the truth as he and his family are vehemently opposed to all forms of racism and other

                                                              1
           Case 1:21-mj-00016-HBB Document 9 Filed 01/27/21 Page 2 of 3 PageID #: 57


descriminations). These online accusations are causing radical factions to draw lines where they view him and his family
as their enemies. We wish for no enemies and need to defend our innocence of these claims/matters

g) That upon the successful completion of all demands upon him by the court that his 2nd Amendment right be restored

h) The FBI find the phone that his attacker in DC stole. This person (whomever it is) has the ability to post things online
as if they were Mr. Beckley, endangering him to the possibility of the appearance of breaking the directives of this court
by defa ult.

Thank you for any/a ll of these considerati ons



Damo n M. Beckley, (prose)

CAUTION - EXTERNAL EMAIL: This em~il originated outside the Judiciary'. Exercise:caution when opening
attachments or clicking on links.     ·          · · ···      ·           ·     ·




                                                             2
           Case 1:21-mj-00016-HBB Document 9 Filed 01/27/21 Page 3 of 3 PageID #: 58



Kelly Lovell

From:                                Brent Brennenstuhl
Sent:                                Wednesday, January 27, 2021 9:37 AM
To:                                  workplaceergonomics@gmail.com
Cc:                                  Kelly Lovell; Weiser, David (USAKYW)
Subject:                             United States v. Beckley 1:21-mj-16



Mr. Beckley- Mrs. Lovell, my Case Manager, has forwarded your e-mail of today's date, wherein you advise that you
wish to proceed prose and propose a resolution of the charges against you. As the original charges are filed in the
District of Columbia, the proceedings in this court are limited to the initial appearance and setting bond. This court has
no further jurisdiction in the matter, and any further matters must be addressed by the District of Columbia . To the
extent you wish to have any modification to your bond considered, that must be pursued with the District of Columbia
as well. As to your proposed plea, you may only enter a plea in this judicial district if both the United States' Attorneys
for the Western District of Kentucky and the District of Columbia consent.

Your case number in the District of Columbia is 1:21-mj-00060-RMM.

I will ask Mrs. Lovell to place both your e-mail and this response in the case file here in Kentucky and forward them to
the Court Clerk for the District of Columbia .



                        H. Brent Brennenstuhl
                        u.s. Magistrate Judge
                        u.s_ District Court for the Western Distl'ict of Kentucky
                        241 F,. Main SI~
                        Bowling Green. KY 42101
                        Phone: (270) 39'3-2425
                        Fax: (270) 393-2519




                                                                   1
